Robert L. Pierce: Your Honors please. Before recess, I was pointing out that in our opinion, the basic reason why the Commission could not attach this other auxiliary and supplemental restriction because this could have converted the carrier into a common carrier and that's where beyond its power under Section 209 (b) to impose. Now, the reason why the imposition of these usual restrictions attached in motor common carrier cases must necessarily have converted these operations of PMT into common carrier operations. It is apparent from the Commission's decision of the -- in the (Inaudible) case which is cited in its opinion. There, the Commission observed that coordinated rail motor service, which results, when it's, in that case, the usual auxiliary and supplemental restrictions are attached could only be accomplished through a medium -- through routes and joint rates between a railroad and a motor carrier. In the present case, also, the Commission described the other usual restrictions as requiring a through bill of lading under rail rates covering also a prior subsequent rail haul. Under Section 216 (c) of the Interstate Commerce Act, only through routes and joint rates between railroads and motor common carriers are permitted there, not permitted with contract carriers. So that appellants' argument, we submit, thus leads to the observed result that they would have the Commission-attached restrictions commanding Southern Pacific and PMT to do that, which they cannot lawfully do under the above section unless PMT is considered to be a common carrier under these operations. Neither in brief nor in oral argument have the appellants or the Government successfully establish that the Commission, as a matter of law, had any authority to attach these other auxiliary and supplemental restrictions in a contract carrier situation, which, we submit, is the real weakness to their case. Now, the appellants try to meet this issue by saying that the Commission should -- could have granted -- should have granted a common carrier certificate instead of a contract carrier permit with the usual restrictions attached. But under its past practice and under the law, the Commission could only have done this if it found that this particular operations were, as a matter of fact and a matter of law, common carrier operations. And here, instead it found that that was not the case. It found that they were common contract carrier operations within the classical definition of that because they were restricted to a single shipper. And in fact, the permit specifically limits the service to -- to be performed for General Motors. The Government attempts to meet this issue by arguing that if the Commission had no power to attach this other condition in a contract carrier case, then in the absence of the precise special circumstances of the ATA case, it had no power to grant any permit. We think there are several persuasive answers to this argument. First, the ATA case itself is --
Felix Frankfurter: Do we --
Robert L. Pierce: -- clear authority that the limitation --
Felix Frankfurter: -- do we have to pass on that in this case?
Robert L. Pierce: What's that, sir?
Felix Frankfurter: Do we have to decide in -- is it open to us to decide whether a common carrier permit could be granted here?
Robert L. Pierce: I think it is. I think that -- I think you --
Felix Frankfurter: Why?
Robert L. Pierce: -- have to decide the Commission had no power to grant a -- any -- impose any restrictions, which would --
Felix Frankfurter: Well, I know but all we have here is this -- this -- the contract carrier application.
Robert L. Pierce: That's right.
Felix Frankfurter: Do we have to say they have power or to go beyond that they couldn't -- on a different record, it might not give a common carrier license?
Robert L. Pierce: No.
Charles E. Whittaker: In other words, could we or could the Commission require this trucking man to devote its equipment to common carrier service against its will?
Robert L. Pierce: It could not.
Charles E. Whittaker: That's the answer, it isn't.
Robert L. Pierce: That's right. Secondly, we think that any requirement that the Commission must attach any particular restrictions which may heard perhaps in the broad language of the National Transportation Policy must yield to the more specific language of Section 209 (b) which requires the Commission shall not attach restrictions inconsistent with contract carrier status. And thirdly, the language of Section 209 (b) is much less broad in the comparable language of Section 208 (a) in which allows the Commission in common carrier cases to attach such reasonable limitations as the public convenience and necessity may in time require. Fourthly, when Congress, in 1957, amended Section 209 (b) and spelled out in detail the various criteria which the Commission was to consider under the public interest of the National Transportation Policy, it did not list any special rules to be applied when railroads subsidiaries were applicants, and it left in the limitation that any restrictions to be attached must be consistent with contract carrier status. We think it is significant that at the time or prior the time when this amendment was made, the Commission had decided at least six cases involving issuance of contract carrier permits to rail subsidiaries, one involving the Pennsylvania Railroad and for involving PMT and including the first decision in the present case, and none of which were the present auxiliary and supplemental restrictions attached. It is also significant that in 1957, when the motor carrier industry had become a strong competitor of the railroads, there was much less chance of the railroads monopolizing independent motor carrier transportation. And there was in 1935 and 1940, when these policy limitations were first adopted. In fact, the recent book by Mr. James C. Nelson, entitled “Railroad Transportation and Public Policy”, which was produced by the Brookings Institute, shows that in 1940, the railroads had 67.4% of the total rail motor transportation, whereas in 1935, their share of those revenues had dropped to or in -- to 38.7% in 1955. Now, we say also that there's another reason why the Commission was justified in not attaching the usual restrictions even in the absence of the precise special circumstances of the ATA case, namely, the adequacy of other private carrier service. Both that decision and the Commission's decisions in the Rock Island cases indicate that special circumstances are not to be confined any particular set of facts, but rather mean that such unusual conditions show that forgoing of the usual restrictions will be consisted with the public interest because not amounting to any undue restraint of independent motor carrier competition. Only two weeks ago or only about a week ago, the Commission decided a case which Your Honors might like to note, (Inaudible) Truck lines purchased George R. Pirnie, P-I-R-N-I-E, and James Pirnie, that's MCF 6345. This case indicates in a --
Speaker: (Inaudible)
Robert L. Pierce: 6345. This case indicates that even in a purchase case, the Commission does not regard special circumstances as confined to any particular set of facts but rather considers the primary criterion as to whether the grant of the authority or the purchase is going to result in undue harm and competitive restraint of independent motor carriers. Now, if that is the test of what you're talking about when you say special circumstances, certainly the Commission made the -- make findings here along that line. It found first that since -- so far as traffic the rail point is concern and since this traffic had all been moving by rail before that, the grant of this authority would not have any competitive cause, any competitive injury to the independent truck lines. It also found that if the permit was denied, General Motors would not use the appellant service but would institute proprietary operations of its own or else call upon another contract carrier. Now, the record clearly shows that this was a very reasonable decision of General Motors. It shows that PMT had faithfully served General Motors and dedicated its service to it as an intrastate carrier ever since 1933 in California and as an interstate carrier ever since 1945. It further shows that PMT was the only carrier which had its loading and unloading facilities immediately adjacent to the General Motors' plant. It shows that none of the other available common carriers could have dedicated their service to General Motors because that would have been inconsistent with their common carrier calling. It shows also that General Motors' competitors have the advantages of this same type of service in the form of two of the contractors, who -- who are appellants in this case, namely, it shows that BMH, a contract carrier, served Ford and that or rather hardly served Ford and that BMH had been serving Studebaker. So we submit that so far as the question of restriction is concern, there is nothing to appellants' case. I'm not going to labor the argument about the dual operations, particularly, the Government even concedes the Commission was right on that. Essentially, the Commission made three findings there. They found that -- that based on the prior record, PMT service had been completely -- without any charge of discrimination, it found that there was not much chance of any discrimination here anyway since it was to serve by the single shipper, but the primary thing is that it confined -- required PMT as an incident to securing this contract carrier authority to give up all of its rights to carry the same commodities as a common carrier, so that absolutely, there was no chance of any violation of Section 210 because of its dual operation question. One other question, we submit too that the Commission or that the lower court, the majority of the lower court were purely correct when they held that the appellants here, either the individual truck lines or the associations had no standing to sue because they were -- were not parties in interest and they were not damaged by the administrative action. Essentially, this is a jug in a manger action by the American Trucking Association and some of its members to keep the railroads from engaging in even a limited form of -- of carrier -- motor carrier transportation. The -- the complaint is completely devoid of any allegation of injury to the appellants. And the Commission's decision shows clearly that there was none. Thus, from the decisions of the Commission, it appears that this traffic had already -- had long been moving by rail and would continue to move by rail. And it shows also that even if the applications were denied, General Motors would not use these appellant services but would use these other services or bring in its own. And another indication that there was no real injury is the fact that after appellants had -- had made a motion for temporary restraining order, which was denied, they, thereafter, abandoned their claims for an interlocutory injunction. And we submit that on the authority of the Santa Fe case, which is mentioned in our brief and which was affirmed by this Court a few years ago, under this set of facts, the appellants really had no standing to maintain its action. There, the shoe was on the other foot. In that case, certain railroads attempted to set aside an order of the Commission which had permitted the merger of -- of several motor carriers under a stronger financial hat. And the Court held there that something more than a common desire for the enforcement of the law must be present but that there must be some actual injury, and it -- it distinguished such cases as the Alton Railroad case upon which the appellants rely because there, it said that there was a right of the carrier to try to stop and set aside a commission order approving a grant of authority to -- of new operations to a competing form of transportation where it threatened the traffic. And here, as I try to make it clear, there is no competitive threat to the traffic of these appellants arising from this order. Now, this authority has been in effect ever since November 1958. This operation has been conducted under -- for that considerable length of time. The Commission has definitely found it to be in the public interest. It has tried to weigh the requirements under Section 209 (b) which are -- that the -- as amended, which says that the Commission shall consider primarily the effect of granting the application upon the services of the competing forms of transportation. That's exactly what it tried to do here. It -- it attempted to accommodate the shipping -- shippers' needs without causing undue harm to the competing forms of transportation. So I submit that the order should be affirmed. Thank you, Your Honors.
Earl Warren: Mr. Beardsley.
Peter T. Beardsley: In the short time I have left, I want to see if I can take a few other shingles off the back of the rather large Ethiopian that's still down there. Before the Commission, in addition of the motor carrier protesters, there were six railroad protesters. Why aren't they here? Because the Commission's decision gives them exactly what they wanted. Why are we here? We got what (Inaudible). The result of this Commission decision is this. The traffic that used to lullaby rail out of the Southern Pacific plants to points of the Southern Pacific lines and other areas will still continue to move that way and be interchanged with the other railroads. They have lost nothing. They are protected, the motor carriers, despite the Commission's statement that they're attempting to protect them. I think counsel for the railroad has made it clear. In view of the fact that PMT has been given contract carrier rights, they cannot interchange with any independent motor carriers under any joint rates of through routes, so the result is this. The traffic that's going to points on the PMT lines continues to move by Southern Pacific motor. The motor carriers get nothing there. The traffic is going to points of the Southern Pacific lines, continues to move by Southern Pacific rail and interchange with the other rail carriers. Now, that has, to us, is very ironic result. Here is a policy which was imposed in the first instance that protect the interest of independent motor carriers. The Commission has thrown the interest of the independent motor carriers out of the window and has ended up with protecting only the interest of the railroads here. The Commission makes it clear, I think.
Felix Frankfurter: For the ship -- for the shippers?
Peter T. Beardsley: There is nothing in this record that shows that the independent motor carriers couldn't do just as adequate a job for the shipper as a rail -- as a rail subsidiary it chooses to support.
Felix Frankfurter: (Voice Overlap) allows them to do it.
Peter T. Beardsley: Yes, sir, but the shipper -- the Commission has held in many, many cases that in their preference by a particular shipper for the particular carrier involved is not enough to justify grant of authority. Now, the Commission says this, at page 27 of the record, “On the other hand, use by General Motors of applicants' proposed service on a state-wide basis, as distinguished from just the points on the SP lines, would permit Southern Pacific to invade the territory served by other rail lines.” And it goes on to say it's protecting the motor carriers too, but I have shown you, I think, that it doesn't protect them at all. And that's precisely the reasons that Commissioner upheld when he dissented, said, “In essence, the majority has not only failed to file a congressional policy but has misapplied the congressional mandate.” It has protected rail protesters against invasion and competition. It has failed to extend protection for the motor carrier protesters. Thank you.